NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 13, 2012*
                                   Decided March 13, 2012

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOEL M. FLAUM, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 11‐2550

UNITED STATES OF AMERICA,                             Appeal from the United States District
                 Plaintiff‐Appellee,                  Court for the Western District
                                                      of Wisconsin
       v.
                                                      No. 3:08‐cr‐00159
BRUCE SONNENBERG,
             Defendant‐Appellant.                     James T. Moody, 
                                                      Judge.

                                           O R D E R

       This appeal is successive to our decision in United States v. Sonnenberg, 628 F.3d 361 (7th



       *
       After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral
argument is unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed.
R. App. P. 34(a)(2).
No. 11‐2550                                                                                    Page 2

Cir. 2010), which remanded Bruce Sonnenberg’s case for resentencing on the crack cocaine
charges  without  the  career  offender  enhancement  under  the  Sentencing  Guidelines.    On
remand, the district court complied with our mandate and decided to reduce Sonnenberg’s
sentence from 292 months to 262 months.  Sonnenberg has appealed the new sentence, but his
appointed counsel has filed an Anders brief asserting that she sees no non‐frivolous argument
for appeal.  See Anders v. California, 386 U.S. 738 (1967).  Sonnenberg had an opportunity to
respond under Circuit Rule 51, but he has not responded.

        The  Anders  brief  submitted  by  counsel  shows  careful  attention  to  the  record  and  to
possible  arguments  that  might  be  raised  on  appeal.    The  brief  correctly  concludes  that
Sonnenberg may not revisit issues that we decided against him in the first appeal, so the focus
must be on the resentencing decision.  The brief and record show that the district judge made
no  procedural  errors.    He  considered  the  revised  guideline  calculation,  recognized  his
discretion and responsibility under 18 U.S.C. § 3553(a), addressed arguments in mitigation, and
imposed a sentence at the bottom of the revised guideline range, so that we would presume
that the new sentence is reasonable.  We agree that no non‐frivolous argument could be made
to challenge the new sentence.  We GRANT counsel’s motion to withdraw under Anders, and
the appeal is DISMISSED.  Attorney Bensky has the thanks of the court for her service to her
client and the court.